          Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

BETHEL MINISTRIES, INC.,                  )
                                          )
            Plaintiff,                    )                   Civil Action No. 1:19-cv-01853-ELH
                                          )
      v.                                  )
                                          )
DR. KAREN B. SALMON, et al.,              )
                                          )
            Defendants.                   )
__________________________________________)

             UNITED STATES’ STATEMENT OF INTEREST IN SUPPORT OF
               PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

         The United States of America respectfully files this Statement of Interest pursuant to 28

U.S.C. § 517, which authorizes the Attorney General “to attend to the interests of the United

States in a suit pending in a court of the United States.” 28 U.S.C. § 517. The United States is

resolutely committed to protecting the freedoms guaranteed by the First Amendment. The First

Amendment enshrines both the right to “the free exercise” of religion and “the freedom of

speech” at the bedrock of the Nation’s constitutional system. These freedoms lie at the heart of a

free society and are the “effectual guardian of every other right.” Virginia Resolutions (Dec. 21,

1798), in 5 THE FOUNDERS CONSTITUTION 135, 136 (Philip B. Kurland & Ralph Lerner, eds.,

1987).

         The United States has a particular interest in ensuring nondiscrimination in education.

The United States, through the U.S. Department of Education, provides funding to the Maryland

State Department of Education. The United States has an interest in ensuring that its funds are

used in a manner consistent with the Constitution and federal laws. The United States also

enforces Title IV of the Civil Rights Act of 1964, 42 U.S.C. § 2000c-6, which allows the

Attorney General to file suit when a school board deprives children of equal protection of the


                                                  1
         Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 2 of 16



law, or when a public college excludes persons based on race, color, religion, sex, or national

origin. The United States also has statutory authority under Title IX of the Civil Rights Act of

1964, 42 U.S.C. § 2000h-2, to intervene in equal protection cases of general public importance.

       The United States submits this Statement of Interest to address an important question

involving the ability of religious schools to participate on an equal basis in publicly funded

scholarship programs: Can a school that does not discriminate on any basis forbidden by a

publicly funded scholarship program nonetheless be excluded from the program simply because

the government perceives the school’s religious beliefs and expression as being inherently

discriminatory?

                                          BACKGROUND

       Operated by the State of Maryland, the BOOST program provides scholarships to

students from low-income backgrounds to attend nonpublic schools. ECF 19-1, 8; ECF 22, 3.

From its inception in 2016, the BOOST program has prohibited schools that accept scholarship

students from discriminating on the basis of race, color, national origin, or sexual orientation in

admissions decisions. ECF 19-1, 8; ECF 22, 3. Since the fall of 2019, the BOOST program has

also prohibited discrimination on the basis of “gender identity or expression,” and has prohibited

discrimination in “student admissions, retention, or expulsion or otherwise.” ECF 19-1, 16; ECF

22, 3. The BOOST program’s nondiscrimination requirement states, however, that it does not

“require any school or institution to adopt any rule, regulation, or policy that conflicts with its

religious or moral teachings.” ECF 19-1, 16; ECF 22, 3-4.

       Plaintiff Bethel Ministries, Inc., is a Pentecostal Christian Church in Savage, Maryland

that operates a nonpublic school, Bethel Christian Academy (“Bethel”). Bethel enrolls students

from kindergarten through the eighth grade, and provides a rigorous academic program for a

socioeconomically diverse student body that is 85% nonwhite. ECF 19-1, 6. Bethel’s Mission

                                                  2
         Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 3 of 16



Statement states that it seeks “to create an authentic Christian learning community to train

students to know, love, and serve the Lord Jesus Christ, and to equip them spiritually and

academically to be lights to the world.” Id.

       In furtherance of Bethel’s Mission Statement, the school’s Parent-Student Handbook

provides a detailed description of behavior expected of its students in order to further Bethel’s

values and goals. Middle school students, for example, are expected to “communicate only

positive things to others,” to refrain from talking about others, to speak respectfully to and about

those in authority, to refrain from “[a]ny communication of a sexual nature,” and to refrain from

“physical contact or public displays of affection.” ECF 19-5, 33-34. Children also are required

to abide by a dress code based on the school’s “desire[] to provide an environment in which

students can focus on their schoolwork and on developing their identity in Christ,” and which

avoids “the styles of the surrounding culture.” Id. at 36. Students are offered a unisex option

with khaki or navy pants, and girls may choose an option with a skirt or jumper. Id. at 37. The

school makes clear its commitment to the Biblical belief that “God immutably bestows gender

upon each person at birth as male or female to reflect His image,” and therefore the school

requires that its students must dress, conduct themselves, and use the facilities associated with

their biological sex. ECF 19-5, 7.

       Bethel participated in the BOOST program in the 2016-2017 academic year, with 17

students receiving BOOST scholarships during that period. ECF 19-1, 9. In the 2017-2018

academic year, 18 Bethel students received BOOST scholarships. Id. Bethel has introduced a

declaration, made under penalty of perjury, stating that it “does not ask about, or consider”

sexual orientation, gender identity, or gender expression “in its student admission decisions.”

ECF 19-3, 2; see ECF 19-1, 7. And Bethel has represented to the Court that it “has not, and will



                                                 3
         Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 4 of 16



not, discriminate against any student based on sexual orientation, either in admissions or

beyond,” that “Bethel discriminates against no one,” and that its “conduct policies apply equally

to every student and only when at school.” ECF 19-1, 2-3.

       Beginning in the fall of 2017, Defendants began examining whether Bethel was in

compliance with the BOOST program’s prohibition on sexual-orientation discrimination in

admissions decisions. In December 2017, the BOOST Board requested handbooks from every

school participating in the BOOST Program, including Bethel’s handbook, which Bethel

furnished to the board. ECF 19-3, ¶¶ 21-23. A month later, Plaintiff alleges, Maryland’s Office

of the Attorney General issued a memo to Defendant Matthew Gallagher, the chair of the

BOOST Advisory Board, advising the board that it could adjudicate schools to be noncompliant

for their beliefs even absent allegations of actual discrimination. ECF 1 ¶¶ 97-98.

       While there was no evidence that Bethel had denied admission to any student or had

expelled any student based on his or her sexual orientation, ECF 19-1, 2-3, Defendants expressed

concern that language in Bethel’s Parent-Student Handbook might have a discriminatory effect,

id. at 10, pointing to the statement in the Parent-Student Handbook that states: “Bethel Christian

Academy supports the biblical view of marriage defined as a covenant between one man and one

woman, and that God immutably bestows gender upon each person at birth as male or female to

reflect His image. Therefore, faculty, staff, and student conduct is expected to align with this

view. Faculty, staff, and students are required to identify with, dress in accordance with, and use

the facilities associated with their biological gender.” ECF 19-5, 7; ECF 22, 5. In response,

Bethel stated in several letters that it did not discriminate against any students based on sexual

orientation in its admissions decisions. ECF 19-1, 10-13. Bethel made clear, however, that all

students, regardless of their sexual orientation or gender identity, were required both to refrain



                                                  4
           Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 5 of 16



from any sexual behavior at school, and to dress and use facilities according to their biological

sex. Id.

       The BOOST board met to discuss Bethel’s continued participation in the BOOST

program. ECF 19-1, 11-12; ECF 22, 6. After holding meetings on May 3, 2018 and June 21,

2018, Defendants informed Bethel that it was in violation of the nondiscrimination policy. ECF

19-1, 12-14; ECF 22, 6-7. On December 12, 2018, Defendants demanded that Bethel return

$102,600 for scholarships paid out in prior years. ECF 19-1, 15; ECF 22, 8.

       On June 24, 2019, Bethel filed suit against defendant Karen B. Salmon, State

Superintendent of Schools, as well as the Chair and six members of the BOOST Advisory Board,

alleging violation of the First Amendment’s Free Speech, Free Exercise of Religion, and

Establishment Clauses, and the Fourteenth Amendment’s Due Process and Equal Protection

Clauses. ECF 1. The Defendants filed a Motion to Dismiss for lack of standing and failure to

state a claim, ECF 16, which this Court denied on November 14, 2019. ECF 20. Bethel filed the

present motion for a Preliminary Injunction on October 31, 2019. ECF 19.

                                          ARGUMENT

       Bethel has demonstrated that it is likely to succeed on its free speech and free exercise

claims.1 By penalizing Bethel for its professed beliefs in the biblical view of marriage and that

God makes people male or female, and for expecting students to abide by these principles at

school, ECF 19-5, 7, Defendants have engaged in presumptively unconstitutional viewpoint

discrimination. Although the government may prohibit discriminatory conduct, even when the

discriminatory conduct involves some ancillary speech, Defendants have introduced no evidence




1
 The United States does not take a position on Bethel’s other claims, or on the other preliminary-
injunction criteria.
                                                 5
         Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 6 of 16



of discriminatory conduct. Further, Bethel has repeatedly affirmed that it does not, and will not,

discriminate based on sexual orientation or gender identity, and has squarely represented to the

Court that it “discriminates against no one.” ECF 19-1, 3. Supreme Court and lower court

precedent make clear that penalizing Bethel for its beliefs goes beyond regulating conduct to

regulating expression in violation of the Free Speech Clause, and coercing Bethel to renounce its

religious character in violation of the Free Exercise Clause.

I. DEFENDANTS HAVE VIOLATED BETHEL’S FREE SPEECH RIGHTS

       Defendants have introduced no evidence that would contradict Bethel’s repeated

assertions that it does not discriminate against students based on their sexual orientation or

gender identity; that Bethel has never denied admission to or otherwise excluded students from

the school based on sexual orientation; and that Bethel will not do so in the future. Defendants

instead object to Bethel’s inclusion in its Parent-Student Handbook the statements that “Bethel

Christian Academy supports the biblical view of marriage defined as a covenant between one

man and one woman,” that “God immutably bestows gender upon each person at birth as male or

female to reflect His image,” and that “faculty, staff, and student conduct is expected to align

with this view.” ECF 19-5, 7; ECF 22, 5. Defendants may disagree with these statements, but

punishing Bethel for making them constitutes presumptively unconstitutional viewpoint

discrimination.

       A.      Defendants Have Engaged in Viewpoint Discrimination Against Speech

       “It is axiomatic that the government may not regulate speech based on its substantive

content or the message it conveys.” Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S.

819, 828 (1995). The government is prohibited from imposing restrictions on or punishing

speech based on “the specific motivating ideology or the opinion or perspective of the speaker.”



                                                 6
          Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 7 of 16



Id. at 829; see also Iancu v. Brunetti, 139 S. Ct. 2294, 2299 (2019) (“The government may not

discriminate against speech based on the ideas or opinions it conveys.”); Hardwick ex rel.

Hardwick v. Heyward, 711 F.3d 426, 443 (4th Cir. 2013); Child Evangelism Fellowship of S.C.

v. Anderson Sch. Dist. Five, 470 F.3d 1062 (4th Cir. 2006); Rossignol v. Voorhaar, 316 F.3d

516, 521 (4th Cir. 2003). Viewpoint discrimination is “presumptively unconstitutional.” Iancu,

139 S. Ct. at 2229 (quoting Rosenberger, 515 U.S. at 830).

        Defendants assert that they are not punishing Bethel for its viewpoint on sexuality per se,

but are merely regulating discriminatory conduct, arguing that the Parent-Student Handbook’s

statement about marriage “is operative, and therefore not speech.” ECF 22, 15-17 (emphasis in

original). But Bethel has repeatedly denied that it ever has excluded—and has repeatedly

disclaimed any intention to exclude—any child based on sexual orientation or gender identity.

Defendants cannot transform Bethel’s expression into an operative act of discrimination by

insisting that it is so.

        To be sure, not all conduct that involves expression is speech. Indeed, the United States

enforces a variety of nondiscrimination statutes, such as Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq., and the Fair Housing Act, 2 U.S.C. § 3601 et seq., which

proscribe discriminatory acts that defendants may effectuate through speech. See, e.g., Rumsfeld

v. Forum for Acad. & Institutional Rights, 547 U.S. 47, 62 (2006) (“The fact that [a law barring

racial discrimination in hiring] will require an employer to take down a sign reading ‘White

Applicants Only’ hardly means that the law should be analyzed as one regulating the

employer’s speech rather than conduct.”); Saxe v. State Coll. Area Sch. Dist., 240 F.3d 200, 208

(3d Cir. 2001) (Alito, J.) (“[A] supervisor’s statement ‘sleep with me or you’re fired’ may be

proscribed not on the ground of any expressive idea that the statement communicates, but rather



                                                 7
         Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 8 of 16



because it facilitates the threat of discriminatory conduct.”); United States v. Bob Lawrence

Realty, Inc., 313 F. Supp. 870, 872 (N.D. Ga. 1970) (Fair Housing Act provision that prohibits

discussing racial change in a neighborhood to induce sales regulates conduct). But here,

Defendants’ claim that they are simply enforcing a prohibition on conduct does not hold up to

even cursory scrutiny. Just as a Title VII or Fair Housing Act defendant cannot transform

conduct into speech by calling it speech, Defendants cannot transform speech into conduct by

calling it conduct.

        The Supreme Court explained the difference between speech and conduct in Hurley v.

Irish-American Gay, Lesbian & Bisexual Group of Boston, 515 U.S. 557 (1995). In Hurley, a

private Veteran’s Council that ran a St. Patrick’s Day Parade denied permission to a group of

gay, lesbian and bisexual persons of Irish descent to march in the parade carrying a banner

conveying a message that “express[ed] pride in their Irish heritage as openly gay, lesbian, and

bisexual individuals.” Id. at 561. To support their request, the group invoked a state anti-

discrimination law that prohibited “any distinction, discrimination or restriction on account of

. . . sexual orientation . . . relative to the admission of any person to, or treatment in any place of

public accommodation, resort or amusement.” Id. (citing Mass. Gen. Laws § 272:98 (1992)).

        The Veteran’s Council explicitly “disclaim[ed] any intent to exclude” anyone from the

parade based on his or her sexual orientation, but instead argued that forcing it to allow the group

to carry the banner and convey its message violated the Council’s First Amendment rights. See

id. at 572. The Supreme Court agreed. See id. at 571-77. The Court first held that applying the

state’s anti-discrimination law to prohibit the Council from excluding persons from the parade

based on their sexual orientation did not violate the First Amendment. See id. at 571-72. That is




                                                   8
         Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 9 of 16



because “public accommodations law[s]” of that sort prohibit “the act of discriminating against

individuals” and do not “target speech or discriminate on the basis of its content.” Id.

       The Supreme Court further held, however, that applying the state’s anti-discrimination

law to prohibit the Council from excluding any message with which it disagreed—even an anti-

discrimination message consistent with the state’s anti-discrimination law—violated the First

Amendment. See id. at 572-77. As the Supreme Court reasoned, such an application of the anti-

discrimination law would impermissibly “alter the expressive content of [the Council’s] parade.”

Id. at 572-73. In other words, while the state could apply its anti-discrimination law to prohibit

exclusion from the parade based on an individual’s status, the First Amendment prevents the

state from applying its anti-discrimination law to compel, or prohibit the exclusion of, a

particular message. See id. at 571-73; see also Saxe, 240 F.3d at 206-07 (Alito, J.) (“There is of

course no question that non-expressive, physically harassing conduct is entirely outside the ambit

of the free speech clause. But there is also no question that the free speech clause protects a wide

variety of speech that listeners may consider deeply offensive, including statements that impugn

another’s race or national origin or that denigrate religious beliefs.”) (emphasis in original).

       Like the Council in Hurley, Bethel has repeatedly “disclaim[ed] any intent to exclude,”

Hurley, 515 U.S. at 572, students based on their sexual orientation or gender identity. Bethel has

simply included in its Parent-Student Handbook a forthright statement of its belief in the biblical

view of marriage and its belief in the immutability of one’s biological sex. Indeed, the State of

Maryland expressly contemplated that religious schools would engage in this type of expression

when it included a provision underscoring that no school shall be required “to adopt any rule,

regulation, or policy that conflicts with its religious or moral teachings.” ECF 22, 3-4.




                                                  9
        Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 10 of 16



       Relying on Hurley, the court in Alpha Iota Omega Christian Fraternity v. Moeser, No.

1:04 CV 00765, 2006 WL 1286186 (M.D.N.C. May 4, 2006), addressed the speech/conduct

issue that is at heart of this case. The Moeser court addressed a claim that the University of

North Carolina violated the First Amendment rights of a Christian student organization by

requiring the organization to admit members without regard to their religion or sexual

orientation, and also forbidding the group from requiring that members “conform their behavior

to [its] tenets and standards of conduct.” Id. at *2. The court granted a preliminary injunction in

favor of the student group. Id. The university thereafter amended its policies to allow student

groups to require that members ascribe to the group’s beliefs and standards of conduct, but

continued to forbid status-based discrimination. Id. at *5. The court then dismissed the suit. Id.

Quoting Hurley, the court emphasized that “‘[w]hile the law is free to promote all sorts of

conduct in place of harmful behavior, it is not free to interfere with speech for no better reason

than promoting an approved message or discouraging a disfavored one, however enlightened

either purpose may strike the government.’” Id. (quoting Hurley, 515 U.S. at 579). As in

Moeser, Defendants may be able to condition Bethel’s funding on the school’s agreement to

abide by nondiscrimination policies without violating the Free Speech Clause. But the First

Amendment precludes Defendants from dictating the parameters of Bethel’s beliefs and its rules

of student behavior in expression of those beliefs. See also Doe v. Univ. of Mich., 721 F. Supp.

852, 863 (E.D. Mich. 1989) (although a university can have an anti-discrimination policy

governing student conduct, “[w]hat the University could not do, however, was establish an anti-

discrimination policy which had the effect of prohibiting certain speech because it disagreed with

ideas or messages sought to be conveyed”).




                                                 10
        Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 11 of 16



       A recent Eighth Circuit case is particularly instructive. In Telescope Media Group v.

Lucero, 936 F.3d 740 (8th Cir. 2019), the court ruled that a public accommodation law requiring

businesses to serve all persons regardless of sexual orientation could not be invoked, consistent

with the First Amendment, to require videographers to film same-sex weddings. While

videographers cannot turn away prospective customers simply because they are gay or lesbian,

the Constitution guarantees them “the autonomy to choose the content of [their] own message,”

and they thus could choose the ceremonies and celebrations for which they would produce

videos. Id. at 758 (quoting Hurley, 515 U.S. at 573). Where a state seeks to “regulate speech

itself as a public accommodation, it has gone too far under Hurley and its interest must give way

to the demands of the First Amendment.” Id.

   B. Rumsfeld v. FAIR Does Not Support the Defendants’ Position

       Defendants urge that Rumsfeld v. Forum for Academic and Institutional Rights, Inc., 547

U.S. 47 (2006) (“FAIR”), supports their position that they may condition funding based on

Bethel’s beliefs. ECF 22, 16; see also ECF 16-1, 21-22; ECF 18, 12-13 (Defendants’ motion-to-

dismiss briefs). FAIR counsels otherwise. In FAIR, the Supreme Court held that a federal law

that denied federal funding to universities that provided military recruiters with less access to on-

campus recruiting than other employers did not violate the Free Speech Clause. The Court

stressed that while federal law required universities to provide equal access to military recruiters,

the schools were free to express their opinions about the government’s military policies and

practices in other ways. The Court held that federal law “neither limits what law schools may

say nor requires them to say anything.” Id. at 60. “Law schools remain free under the statute to

express whatever views they may have on the military’s congressionally mandated employment

policy, all the while retaining eligibility for federal funds.” Id. The Court concluded that the



                                                 11
        Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 12 of 16



federal law “regulates conduct, not speech. It affects what law schools must do—afford equal

access to military recruiters—not what they may or may not say.” Id. (emphasis in original).

       FAIR illustrates the propriety of the BOOST program’s discriminatory-conduct ban, and

the impropriety of penalizing Bethel for its beliefs. As a condition of accepting BOOST program

funding, Bethel may not discriminate against students on the basis of sexual orientation or

gender identity. But just like the law schools in FAIR, Bethel must “remain free . . . to express

whatever views [it] may have” on the issues surrounding the nondiscrimination rule, “all the

while retaining eligibility for [government] funds.” Id. By predicating government funds on the

nature and expression of Bethel’s beliefs, Defendants violate the Free Speech Clause.2

II. DEFENDANTS HAVE VIOLATED BETHEL’S FREE EXERCISE RIGHTS

       A. Defendants Targeted Bethel Based on Its Religious Character and Expression

       The Free Exercise Clause recognizes and guarantees to all Americans the “right to

believe and profess whatever religious doctrine [they] desire[].” Emp’t Div. v. Smith, 494 U.S.



2
 Citing Agency for International Development v. Alliance for Open Society International, 570
U.S. 205 (2013) (“AOSI”), Defendants contend that Bethel’s voluntary participation in the
BOOST program allows them to place substantial conditions on Bethel, including the ability to
dictate Bethel’s belief structure. ECF 22, 17, 20-21; see also ECF 16, 23-25; ECF 18, 14-
15. Defendants are wrong. AOSI explained that while the government may “selectively fund
certain programs to address an issue of public concern,” 570 U.S. at 217, it “may not deny a
benefit to a person on a basis that infringes his constitutionally protected . . . freedom of speech
even if he has no entitlement to that benefit.” Id. at 214 (quoting FAIR, 547 U.S. at 59)
(alteration in original); see also Rosenberger, 515 U.S. at 834 (government may make viewpoint-
based choices when it is the speaker, but not where government “does not itself speak or
subsidize transmission of a message it favors but instead expends funds to encourage a diversity
of views from private speakers”); Columbia Union Coll. v. Clarke, 159 F.3d 151, 156 (4th Cir.
1998) (holding that Maryland infringed on college’s “free speech rights by establishing a broad
grant program to provide financial support for private colleges that meet basic eligibility criteria
but denying funding . . . solely because of [the college’s] alleged pervasively partisan religious
viewpoint”)


                                                12
        Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 13 of 16



872, 877 (1990). The government may not attempt to regulate religious beliefs, compel religious

beliefs, or punish religious beliefs. See id. It may not discriminate against individuals or

religious organizations because of their religious beliefs or status, or for speaking on religious

topics or sharing their religious beliefs. See id.; see also Masterpiece Cakeshop Ltd. v. Colo.

Civil Rights Comm’n, 138 S. Ct. 1719, 1731-32 (2018); Church of the Lukumi Babalu Aye, Inc.

v. City of Hialeah, 508 U.S. 520, 531 (1993); Widmar v. Vincent, 454 U.S. 263, 269 (1981).

        The Supreme Court held two years ago that the State of Missouri, in its implementation

of a law providing playground-resurfacing grants for nonprofits serving children, had violated

the Free Exercise Clause when it excluded a church preschool from the grant program based on

the school’s religious character. Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct.

2012 (2017). The Court reiterated its holding in Lukumi that “[t]he Free Exercise Clause

‘protect[s] religious observers against unequal treatment’ and subjects to the strictest scrutiny

laws that target the religious for ‘special disabilities’ based on their ‘religious status.’” Id. at

2019 (quoting Lukumi, 508 U.S. at 533). The Court thus held that the State’s “policy expressly

discriminates against otherwise eligible recipients by disqualifying them from a public benefit

solely because of their religious character,” and thus constituted a “penalty on the free exercise

of religion that triggers the most exacting scrutiny.” Id. at 2021. The Court held that

government could not “require[ ] Trinity Lutheran to renounce its religious character in order to

participate in an otherwise generally available public benefit program, for which it is fully

qualified.” Id. at 2024.

        Like the church preschool in Trinity Lutheran, Bethel is “otherwise eligible” and “fully

qualified” to participate in the BOOST program. It meets all of the program’s other eligibility

requirements, and has represented to the Court that it does not, and will not, discriminate on the



                                                   13
        Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 14 of 16



basis of sexual orientation or gender identity. Also like the church preschool in Trinity Lutheran,

Bethel is being penalized for refusing to disavow its “religious character.” It has been removed

from the BOOST program, and has been billed for more than $100,000 in scholarships for which

it has already provided services to children, because it refused to revise its statements of its

beliefs and its expectations for students in the Parent-Student Handbook. Defendants’ conduct

triggers strict-scrutiny review under the Free Exercise Clause.

       Other courts considering similar challenges, both before and after Trinity Lutheran, have

reached similar conclusions about governmental efforts to penalize religious organizations that

hold religious views that are unpopular with the State. See, e.g., Jesus Christ is the Answer

Ministries v. Baltimore, 915 F.3d 256 (4th Cir. 2019) (denial of zoning approval for church—

allegedly because of “community opposition to the Church’s religious denomination”—could

establish a free exercise claim); Ward v. Polite, 667 F.3d 727 (6th Cir. 2012) (state university’s

failure to apply anti-discrimination policy “in an even-handed, much less a faith-neutral,

manner” to counseling student who objecting to providing counseling about same-sex

relationships created triable free exercise claim); Business Leaders in Christ v. Univ. of Iowa,

360 F. Supp. 3d 885 (S.D. Iowa 2019) (university had made “value judgment” in deregistering

Christian student group for requiring leaders to ascribe to and abide by group’s beliefs on sex

and marriage, triggering strict scrutiny under the Free Exercise Clause); Country Mill Farms,

LLC v. City of East Lansing, 280 F. Supp. 3d 1029, 1050 (W.D. Mich. 2017) (farmer excluded

from city farmer’s market for his policy of not renting farm for same-sex weddings pleaded valid

free exercise claim that city targeted him based on his “religiously-motivated conduct”).

       Defendants’ actions in barring Bethel from the BOOST program based on its religious

beliefs and practices as set forth in the Parent-Student Handbook may only stand if they can meet



                                                  14
        Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 15 of 16



“the ‘most rigorous’ scrutiny,” Trinity Lutheran, 137 S. Ct. at 2024 (quoting Lukumi, 508 U.S.

at 546), and if they are supported by “a state interest ‘of the highest order.’” Id. (quoting

McDaniel v. Paty, 435 U.S. 618, 628 (1978)).

       B. Defendants Have Not Shown an Interest “of the Highest Order” for Barring
       Bethel from the BOOST Program and Seeking Reimbursement for Past
       Scholarships

       Defendants cannot show that they have an interest “of the highest order,” Trinity

Lutheran, 137 S. Ct. at 2024, for barring Bethel from the BOOST program, much less for

demanding it to return scholarship money for services Bethel has already provided to students.

Although Defendants argue that they satisfy strict scrutiny, ECF 22, 21-23, they concede, as they

must, that “[s]chools that do not discriminate may express all the viewpoints that they wish.” Id.

at 23. Defendants have no legitimate interest in forcing Bethel to change its statement of beliefs,

including a belief that the Supreme Court has recognized “long has been held—and continues to

be held—in good faith by reasonable and sincere people” and that is often “based on decent and

honorable religious or philosophical premises,” or in pressuring Bethel to renounce its religious

character. Obergefell v. Hodges, 135 S. Ct. 2585, 2594, 2602 (2015); see id. at 2607

(emphasizing First Amendment protections for religious objectors); Masterpiece, 138 S. Ct. at

1727 (same). Controlling authorities simply do not allow Defendants the power to deny children

scholarships due to the beliefs and policies set forth in Bethel’s Parent-Student Handbook. See

Masterpiece, 138 S. Ct. at 1732.




                                                 15
        Case 1:19-cv-01853-SAG Document 24 Filed 11/26/19 Page 16 of 16



                                         CONCLUSION

       For the foregoing reasons, the Court should hold that Bethel has demonstrated a

likelihood of success on the merits of its free speech and free exercise claims for purposes of its

Motion for a Preliminary Injunction.


Dated: November 26, 2019

                                                   Respectfully submitted,



 REED D. RUBINSTEIN                                ERIC S. DREIBAND
 Principal Deputy General Counsel                  Assistant Attorney General

 RIDDHI DASGUPTA                                   ELLIOTT M. DAVIS
 CHRISTINE PRATT                                   Acting Principal Deputy Assistant Attorney
 Attorney Advisors                                 General
 U.S. Department of Education
 400 Maryland Avenue S.W.
 Washington, D.C. 20202                            /s/ Eric W. Treene
 Phone: (202) 401-6000                             ERIC W. TREENE
                                                   Special Counsel
                                                   Civil Rights Division
                                                   U.S. Department of Justice
                                                   950 Pennsylvania Avenue NW
                                                   Washington, DC 20530
                                                   Phone: (202) 514-2228
                                                   Email: Eric.Treene@usdoj.gov



                                     CERTIFICATE OF SERVICE
        I HEREBY CERTIFY, that this 26th day of November, 2019, the foregoing United
States’ Statement of Interest was electronically filed with the Clerk of Court using the CM-ECF
system.


                                                          /s/ Eric W. Treene
                                                            Eric W. Treene




                                                 16
